Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to amendment filed on 11/23/2021.
Claims 31, 35 are amended.
The 35 U.S.C 112(b) rejections of claims 31-36 have been withdrawn in view of amendment to the claims.
The 102(a)(2) rejections of claims 23-26 are withdrawn in view of Applicant’s invocation of exception under 102(b)(2)(c).
Claims 23-44 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPG No. 2016/0154913  to Aktare et al.  teaches a common plant model for modeling plant items. 
USPG NO. 2014/0092088 to Hutchison et al., discloses a system for providing 3D view of a plurality of engineering models.

The cited prior art taken alone or in combination fail to teach at least ”automatically connecting, by the processor, the first component and a second component included within the multi-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199